FILED
                             NOT FOR PUBLICATION                            MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL SATTARI,                                 No. 10-17372

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01484-LDG-RJJ

  v.
                                                 MEMORANDUM *
BRITISH AIRWAYS WORLD CARGO;
FORWARD AIR, INC.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Michael Sattari appeals pro se from the district court’s summary judgment in

his action alleging damage to personal property that was shipped from Tehran, Iran

to Las Vegas, Nevada. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Sattari failed

to raise a genuine dispute of material fact as to whether he provided timely written

notice as required by the Warsaw Convention. See Stud v. Trans Int’l Airlines, 727

F.2d 880, 883 (9th Cir. 1984) (timely written notice of complaint is “a prerequisite

to recovery for any damage to goods” under Article 26 of the Warsaw

Convention).

      Sattari’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We grant British Airways World Cargo’s unopposed motion to strike new

evidence submitted with Sattari’s opening brief. See Kirshner v. Uniden Corp. of

Am., 842 F.2d 1074, 1077 (9th Cir. 1988) (“Papers not filed with the district court

or admitted into evidence by that court are not part of the clerk’s record and cannot

be part of the record on appeal.”).

      AFFIRMED.




                                          2                                    10-17372